DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed August 26, 2022. Claims 1-21 and 23-29 are pending, claims 1-7, 16, 18-21 and 24-27 are amended, claims 5-7, 10, 14-15, 20-21 and 26 are withdrawn, and claim 22 is cancelled.
	
Drawings
The drawings were received on August 26, 2022.  These drawings are acceptable.

Response to Amendment
Claim 27 is amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Objections
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of the new limitations added to claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard (US 6,113,782).
In regards to claim 24, Leonard discloses
A thermoacoustic stack (Fig.1) comprising:
an outer wall (12) which is cylindrical and has a length extending between a first end and a second end (Fig.8);
a spiral wall (40, 42) having an inner edge spiraling circumferentially outward to an outer edge connected to an interior surface of the outer wall (Fig.8), the spiral wall extending parallel to the length of the outer wall between the first end and the second end to provide a spiral-shaped open flow passage between adjacent wall surfaces of the spiral wall (Fig.8);
a first cross member (80a) extending across the outer wall at the first end and connected to the outer wall and the spiral wall at the first end; and
a second cross member (80d) extending across the outer wall at the second end and connected to the outer wall and the spiral wall at the second end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Ohrn et al. (US 6,116,290, herein Ohrn).
In regards to claim 28, Leonard does not disclose the thermoacoustic stack formed by 3D printing additively with PLA (polylactic acid) resin.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation, “formed by 3D printing additively” has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Ohrn teaches a pipe (Fig.1) comprising an outer wall (16) and an internal wall structure (14), at least the internal wall structure formed with a polymeric material (col.2 lines 32-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonard’s thermoacoustic stack to be formed with a polymeric material such as PLA resin as similarly taught by Ohrn in order to ensure the stack is corrosion resistant (see Ohrn, col.2 lines 32-34).

Allowable Subject Matter
Claims 1-4, 8-9, 11-13, 16-19 and 23 are allowed at least for the reasons that the prior art of record does not disclose that the second cross member is circumferentially spaced from the first cross member by a circumferential angle.
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reasons that the prior art of record does not disclose that the second cross member is circumferentially spaced from the first cross member by a circumferential angle.

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. Applicant has amended claim 24 to include a partial limitation from claim 25. however, as discussed above, the allowable portion of claim 25 has not been included into claim 24. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763